Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the application 16/182,583 filed on 05/30/2021.
As per instant Amendment, Claims 1, 3, 6, 8, 10, 11, 13-15 and17 have been amended. Claims 2, 5, 9, 12, 16 and 19 have been cancelled.
Response to Arguments
The objection to the claims 1, 8 and 15 are withdrawn as the claims have been amended. 
Applicants’ arguments, see pages 9-10 in Remarks, filed on 05/30/2021, with respect to claims 1-21 are rejected under 35 U.S.C.103 (a) as being unpatentable over Cocotis (US 2016/0269367) and in view of Carloganu (US 6,226,749) and combination of other prior arts, have been fully considered and with the newly amended features, the arguments are persuasive. Accordingly, these rejections have been withdrawn.
Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-21 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
Cocotis (US 2016/0269367), in view of Carloganu (US 6,226,749), in view of Velusamy (US 2019/0073156) and further in view of Venkatachalam (US 2015/0199244), alone or in combination fails to anticipate or render obvious the claim invention.  
Cocotis (prior art of record) discloses  a storage2 and at least one storage unit controlled by the storage controller, wherein the storage 3controller has a processor controlling storage units to perform Input/output (I/O) operations requested by a host; receiving a command from the host.
Carloganu (prior art of record) discloses determining if the received command is within a restricted command set; in response to received command determining, selectively decrypting the received 11command and selectively executing a decrypted command.
Velusamy (prior art) discloses a storage system and method for executing file-based firmware commands and collecting response data are provided. In one embodiment, a storage system is provided comprising a memory and a controller. The controller is configured to: receive a request from a host in communication with the storage system to write data in a file, wherein the file is identified by a file path name; determine whether the file path name matches a predetermined file path name; in response to determining that the file path name does not match the predetermined file path name, write the data in the file; and in response to determining that the file path name matches the predetermined file path name, execute a command represented by the data.
 (prior art) discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor in a storage controller, direct the processor to: with a first cache: receive input/output requests between a host system and a storage device.
However, none of Cocotis, Carloganu, Velusamy and Venkatachalam teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 8 and 15.  For example, none of the cited prior art teaches or suggest the steps of determining if the received command is within the restricted 13command set, selectively decrypting the received command; and 14selectively executing a decrypted command, 15wherein selectively decrypting the received command includes decrypting the received 16command if the received command is determined to be within the restricted command set and 17bypassing decrypting the received command if the received command is determined to be 18outside the restricted command set; and 19wherein the host has a processor, and wherein the computer program product further 20comprises a further computer readable storage medium having further program instructions 21embodied therewith, the further program instructions executable by a processor of the host to 22cause host processor operations, the host processor operations comprising: 23determining whether a command to be transmitted to a storage controller is within the 24restricted command set; 25selectively encrypting the command to be transmitted to the storage controller, wherein selective encrypting the command includes encrypting the command if the command is within Page 2 of 11 the restricted command set and bypassing encrypting the command if the command is outside the restricted command set; 29transmitting an encrypted command within the restricted command set to the storage 30controller; and 31transmitting an unencrypted command outside the restricted command set to the storage 32controller.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20-21 are directly or indirectly dependent upon claims 1, 8 and 15 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANCHIT K SARKER/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495